Citation Nr: 1324677	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  04-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscle aches and joint pain, to include as a result of an undiagnosed illness. 

2.  Entitlement to service connection for fatigue, to include as a result of an undiagnosed illness. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran served in the U.S. army reserves between July 1985 and April 1994.  He served on active duty for training from July to November 1985, and on active duty from November 1990 to May 1991.  He served in Saudi Arabia from January to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded this matter for additional development on three previous occasions, in August 2007, December 2010, and July 2012.  With regard to the claim to service connection for an acquired psychiatric disorder other than PTSD, efforts to develop the case in accordance with the remand instructions have been completed as requested.  The claim is now before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In particular, the Board notes that, in response to the July 2012 remand instructions, VA provided the Veteran with additional notification regarding his claim, included in the claims file recent VA treatment records and additional medical commentary regarding the claim.  In accordance with the July 2012 remand, the RO also attempted to include in the claims file private treatment records currently not of record.  However, the Veteran did not reply to a July 2012 letter seeking additional information regarding private medical evidence.  

The Board has reviewed the entire record to include the Veteran's paper claims file, and his Virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case (SSOC) dated in March 2013.  

The issues regarding muscle aches, joint pain, and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The evidence is in equipoise as to whether acquired psychiatric disorders other than PTSD, including depressive disorder, an anxiety disorder, and obsessive compulsive disorder (OCD), are proximately due to the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

Acquired psychiatric disorders other than PTSD, including depressive disorder, an anxiety disorder, and OCD, are secondary to service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that service connection is warranted for acquired psychiatric disorders other than PTSD.  Therefore, no further discussion of the VCAA is warranted with respect to this appellate claim as any deficiency has been rendered moot.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged. Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made. Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The evidence in this matter establishes that the Veteran has been diagnosed during the appeal period with depression, anxiety, adjustment disorder with anxiety and depression, and OCD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement of a service connection claim is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  A May 2002 VA examiner diagnosed the Veteran with anxiety disorder, which is reflected in VA treatment records dated in May 2004, and between October 2008 and October 2009.  A depression diagnosis is noted by a January 2011 VA examiner, and is reflected repeatedly in VA treatment records.  Moreover, VA treatment records note repeatedly, between October 2008 and 2009, that the Veteran had been diagnosed with OCD during the appeal period.  

With regard to whether these other psychiatric disorders relate to the Veteran's PTSD, the Board finds the evidence of record to be in equipoise.  See Gilbert, supra.  

On the one hand, certain evidence of record indicates either that the Veteran does not have these other disorders, or that they do not relate to his PTSD.  For example, a January 2013 VA compensation examiner questioned whether the Veteran had any of these disorders, while also questioning that any such disorder would relate to PTSD.  Moreover, the January 2011 VA examiner found the Veteran without OCD and an anxiety disorder, and stated that depression was likely "NOT" secondary to PTSD.  On the other hand, competent and credible VA medical evidence indicates a link between each of these disorders and PTSD.  The January 2010 VA examiner, a clinical psychologist, indicated a review of the claims file and an examination of the Veteran, and stated that the Veteran's PTSD symptoms of hyperarousal, avoidance and intrusive memories increased the Veteran's anxiety and depression.  Further, the Veteran's treating VA psychologist and psychiatrist - pursuant to treatment of the Veteran between October 2008 and October 2009 - repeatedly indicated the Veteran's OCD was secondary to his PTSD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).   

In this matter, the evidence, including VA examination reports and treatment records, shows that depression and anxiety disorders, and OCD, were diagnosed during the pendency of the claim.  Further, the evidence does not preponderate against the proposition that these disorders are secondary to PTSD.  VA clinicians have determined that OCD is secondary to PTSD and that PTSD aggravated his anxiety and depression.  38 C.F.R. § 3.310.  In addition, while some psychiatric symptoms were also diagnosed as adjustment disorder, the symptoms of that disorder, namely anxiety and depression, are contemplated by the grant of service connection.  Accordingly, service connection for acquired psychiatric disorders, including for depression and anxiety disorders, and for OCD, are therefore warranted.    

ORDER

Service connection for acquired psychiatric disorders other than PTSD, including depressive disorder, anxiety disorder, and obsessive compulsive disorder, is granted.  


REMAND

The Veteran asserts that muscle and joint pain and fatigue stem from undiagnosed illnesses he incurred during service in Southwest Asia in the early 1990s.  Further, certain medical evidence of record suggests that muscle and joint pain, and fatigue, may be secondary to service-connected psychiatric disorders.  

Additional medical inquiry and commentary is required before the Board can decide the Veteran's claims to service connection for muscle and joint pain, and fatigue.  

It is also noted that the National Personnel Records Center forwarded the Veteran's Reserve medical records and indicated that no service treatment records were located from the Veteran's period of active service from November 1990 to May 1991.  Accordingly, the Veteran should be notified of this, pursuant to 38 C.F.R. § 3.159(e), and informed of alternate sources of evidence that can substitute for service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated from July 2012.    

2.  Take any additional development action that is deemed warranted to obtain service treatment records from the period of active duty from November 1990 to May 1991.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

3.  Schedule the Veteran for a new VA examination to ascertain the nature, extent, onset, and etiology of any joint, muscular, and fatigue disorders.  The examiner must review the claims file and the report must note that review.  The VA examiner should answer the following questions: 

a).  Regarding diagnosed joint, muscular, and fatigue disorders, is it as likely as not (50 percent or greater probability) that any such disorder treated during the appeal period is related to any in-service disease, event, or injury?  The evidence shows that the diagnosed disorders include: lumbar and cervical segmental dysfunction, strain/sprain of the lumbar and cervical spine, cervical and lumbar spine facet syndrome, subcromial bursitis, bulging disc at C4-5 and C5-6, bilateral bicep tendonitis, and degenerative joint disease of the shoulders and knees.  Please explain in detail your opinion.

b).  Regarding diagnosed joint, muscular, and fatigue disorders, is it as likely as not (50 percent or greater probability) that any such disorder treated during the appeal period is caused by or proximately due to the service-connected psychiatric disorders?  Please explain in detail your opinion.  

c).  Regarding diagnosed joint, muscular, and fatigue disorders, is it as likely as not (50 percent or greater probability) that any such disorder treated during the appeal period has been aggravated (i.e., worsened) beyond its natural progression by the service-connected psychiatric disorders?  Please explain in detail your opinion.

d).  The Veteran served in the Southwest Asia theater of operations, therefore, if the examiner finds there are symptoms that are not attributable to a diagnosed disorder, he or she should explain whether the symptoms represent a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms such as chronic fatigue syndrome or fibromyalgia.  

4.  Then, after ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If a claim remains denied, issue a SSOC and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


